      Case 4:13-cv-00151-RCC Document 144 Filed 10/27/20 Page 1 of 5


 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Chief
 3   S. JAY GOVINDAN, Assistant Chief
     RICKEY D. TURNER, Senior Trial Attorney
 4   U.S. Department of Justice
 5   Environment and Natural Resources Division
     Wildlife and Marine Resources Section
 6   999 18th Street
     South Terrace, Suite 370
 7
     Denver, Colorado 80202
 8   (303) 844-1373
     rickey.turner@usdoj.gov
 9

10   Attorneys for Defendants

11                         UNITED STATES DISTRICT COURT
12                          FOR THE DISTRICT OF ARIZONA

13

14   WILDEARTH GUARDIANS,                    CASE NO. 4:13-cv-151-RCC

15           Plaintiff,
                                             STIPULATION OF VOLUNTARY
16                                           DISMISSAL
                    v.
17
     UNITED STATES FISH AND
18
     WILDLIFE SERVICE and UNITED
19   STATES FOREST SERVICE,

20         Defendants.

21

22

23

24

25

26

27
28
      Case 4:13-cv-00151-RCC Document 144 Filed 10/27/20 Page 2 of 5


 1          WHEREAS, in this case, Plaintiff brought various claims under the Endangered
 2   Species Act (“ESA”), 16 U.S.C. § 1533 et seq., challenging Defendants’ conservation
 3   strategy concerning the Mexican spotted owl (“owl”) in the 11 National Forests
 4   comprising Forest Service Southwestern Region (Region 3). More specifically, Plaintiff
 5   alleged that the decisions made in FWS’s programmatic 2012 Biological Opinions
 6   (“BiOps”) for the 11 National Forests were arbitrary and capricious and that the Forest
 7   Service was not complying with either its substantive or its procedural duties under the
 8   ESA. ECF No. 10.
 9          WHEREAS, Defendants disputed those claims and the Parties briefed summary
10   judgment. ECF Nos. 50-62.
11          WHEREAS, on September 12, 2019, the Court granted in part and denied in part
12   Plaintiff’s motion for summary judgment. ECF No. 89. The Court held that FWS failed to
13   adequately assess the owl’s recovery in its programmatic jeopardy analyses and that the
14   2012 programmatic “BiOps simply do not provide a route to recovery or way to
15   accurately assess it. The no-jeopardy determination is unsupported, arbitrary, and
16   capricious because the finding failed to account for recovery” of the owl. ECF No. 89 at
17   24. The Court also found that the USFS violated its substantive obligations under the
18   Section 7 (a)(2) ESA by relying on those BiOps. Id. at 36-37. The Court then granted an
19   injunction on all Forest Service timber management actions on the six National Forests
20   that operated under the 2012 programmatic BiOps – i.e., the Lincoln, Santa Fe, Cibola,
21   Carson, Tonto, and Gila National Forests – and ordered Defendants to reinitiate Section 7
22   formal consultation under the ESA. ECF No. 89 at 38; ECF No. 98.
23          WHEREAS, pursuant to the Court’s order, Defendants reinitiated formal
24   consultation on the Forest Plans for the Lincoln, Santa Fe, Cibola, Carson, Tonto, and
25   Gila National Forests.
26          WHEREAS, in December of 2019 Plaintiff sent 60-day notices of intent to sue
27   under the Endangered Species Act to Defendants regarding the Forest Plan BiOps for the
28   Apache-Sitgreaves, Cibola, Coconino, Coronado, Kaibab, and Prescott National Forests.
                                                  1                    CASE NO. 4:13-cv-151-RCC
      Case 4:13-cv-00151-RCC Document 144 Filed 10/27/20 Page 3 of 5


 1          WHEREAS, the Parties subsequently agreed to narrow the scope of the Court’s
 2   injunction. ECF Nos. 99-102.
 3          WHEREAS, Defendants filed a motion under Federal Rule of Civil Procedure
 4   59(e) asking the Court to alter its summary judgment order. ECF No. 104. That motion is
 5   pending.
 6          WHEREAS, Defendants have completed reinitiated Section 7 formal consultation
 7   on the Forest Plans for the Lincoln, Santa Fe, Cibola, Carson, Tonto, and Gila National
 8   Forests and issued new BiOps for each of those Forest Plans, which supersede the BiOps
 9   at issue in this lawsuit.
10          WHEREAS, Defendants filed motions to dissolve the Court’s injunction, ECF
11   Nos. 112, 126, and Plaintiff opposed those motions. Those motions are pending.
12          WHEREAS, in order to resolve this lawsuit, the parties, through their authorized
13   representatives, and without any admission of fact or law with respect to Plaintiff’s
14   claims, have reached an alternative arrangement to resolve the claims raised in Plaintiff’s
15   lawsuit. See Attachment A hereto (October 26, 2020 response to WildEarth Guardians’
16   December 2019 60 day notices of intent to sue).
17   NOW, THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:
18          1. All counts in the above-captioned lawsuit shall be, and upon entry of the order
19              below, dismissed with prejudice;
20          2. The current injunction is dissolved in its entirety;
21          3. Defendants withdraw all their pending motions; and
22          4. Defendants agree that Plaintiff is entitled to reasonable attorneys’ fees and
23              costs pursuant to the fee shifting provisions of the Equal Access to Justice Act,
24              28 U.S.C. § 2412(d) and/or the ESA, 16 U.S.C. § 1540(g)(4). The Parties will
25              attempt to resolve the appropriate amount of fees and costs within 120 days of
26              entry of this stipulation. The Parties further agree that this Court will retain
27              jurisdiction to decide any dispute regarding attorneys' fees and costs. See
28              Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994).
                                                     2                     CASE NO. 4:13-cv-151-RCC
      Case 4:13-cv-00151-RCC Document 144 Filed 10/27/20 Page 4 of 5


 1   It is so stipulated.
 2

 3   Dated: October 27, 2020                   Respectfully Submitted,
 4                                             /s/ Steven Sugarman
 5                                             STEVEN SUGARMAN
                                               Steven Sugarman
 6                                             347 County Road 55A
                                               Cerrillos, New Mexico 87010
 7
                                               (505) 672-5082
 8                                             stevensugarman@hotmail.com
 9                                             Attorney for Plaintiff
10
                                               JEAN E. WILLIAMS,
11                                             Deputy Assistant Attorney General
                                               SETH M. BARSKY, Section Chief
12
                                               S. JAY GOVINDAN,
13                                             Assistant Section Chief

14                                             /s/ Rickey D. Turner, Jr.
15                                             RICKEY D. TURNER, JR.
                                               Senior Attorney
16                                             U.S. Department of Justice
                                               Env’t & Natural Resources Division
17
                                               Wildlife & Marine Resources Section
18                                             999 18th Street
                                               South Terrace, Suite 370
19                                             Denver, CO 80202
20                                             Telephone: (303) 844-1373

21                                             Attorneys for Defendants
22

23

24

25

26

27
28
                                           3                     CASE NO. 4:13-cv-151-RCC
      Case 4:13-cv-00151-RCC Document 144 Filed 10/27/20 Page 5 of 5


 1                          UNITED STATES DISTRICT COURT
 2                           FOR THE DISTRICT OF ARIZONA

 3

 4   WILDEARTH GUARDIANS,                         CASE NO. 4:13-cv-151-RCC
 5           Plaintiff,
 6
                    v.                            CERTIFICATE OF SERVICE
 7
     UNITED STATES FISH AND
 8
     WILDLIFE SERVICE and UNITED
 9   STATES FOREST SERVICE,

10         Defendants.
11

12
           I hereby certify that I electronically filed the foregoing with the Clerk of the Court
13
     using the CM/ECF system, which will send notification of such to the attorneys of record.
14

15

16

17
                                                      /s/ Rickey D. Turner, Jr.
18                                                    RICKEY D. TURNER, JR.
19

20
21

22

23

24

25

26

27
28
     CoS                                                                CASE NO. 4:13-cv-151-RCC
